--------------------------------------------------------------------------------

Exhibit 10.1




LICENSE AGREEMENT


AGREEMENT made and entered into on this 25th day of September, 2006 by and
between Single Crystal Technologies, Inc, a corporation organized and existing
under the laws of Arizona, having offices and doing business at 4952 East
Encanto Street, Mesa, Arizona 85205 (Hereinafter referred to as “Licensor”), and
CRC Crystal Research Corporation a corporation organized and existing under the
laws of Nevada, having offices and doing business at 4952 East Encanto Street,
Mesa, Arizona (Hereinafter referred to as “Licensee”).


WITNESSETH
 
WHEREAS, Licensor posses certain intellectual property rights relating to
certain Products and has developed certain machinery and apparatus for the
manufacture of the Products;


WHEREAS, Licensor has agreed to grant Licensee certain rights to manufacture,
use and sell the Products in the Licensed Territory for the life of this
Agreement, and to avail itself of Licensor’s technical know-how and skill in the
said manufacture under the terms and conditions as set forth herein;


WHEREAS, Licensee desires to use and sell the Products in other countries, to
use Licensor’s intellectual property rights and to avail itself of the technical
know-how and skill of Licensor in the said manufacture, use and sale of the
Products upon the terms and conditions as set forth in this Agreement;


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties do hereby agree as follows:


Article I: Definitions


As used above and throughout this Agreement, the following terms shall have the
meanings as hereinafter defined:


(a) “Products” shall mean Scintillation Crystals, Well Logging Assemblies,
Scintillation Crystal late Assemblies and Gamma Camera Plate Assemblies
manufactured in accordance with intellectual property rights of Licensor.


(b) “Intellectual property rights” shall mean patents, applications for patents,
reissues, renewals, extensions, divisions, and patents of addition relating to
the Products.


(c) “Know-how” shall mean all technical information designs and data relating to
the manufacture of the Products presently owned by Licensor or acquired by the
parties hereto and/or the affiliated company of Licensee during the life of this
Agreement.

 
1

--------------------------------------------------------------------------------

 



(d) “Licensed Territory” shall mean the United States and countries in the North
American Free Trade Area (NAFTA), Canada and Mexico, Central and South America,
Europe, Asia, Australia and New Zealand and the remainder of the world.


(e) “Affiliated Company” shall mean any company or entity of which fifty percent
(50%) or more of its voting shares, quotas or other interest is owned or
controlled directly or indirectly by Licensee or any company or entity of which
Licensee owns or controls all the voting shares, quotas, or other interest not
owned or held by local nationals as a result of the requirements of local laws
or policy.


Article II: Grant


(a) Licensor hereby grants to Licensee the non-exclusive right to use and employ
Licensor’s intellectual property rights related to the Products and to
manufacture, use and sell theProducts in the Licensed Territory.


Article III: Technical Assistance and Know-How


 (a) Licensee may from time to time at its own expense send such of its
technically qualified specialists to the manufacturing plant of Licensor to
obtain such instructions, information and data as may reasonably by necessary
for the manufacture of the Products by Licensee. The number of such qualified
specialists and the time when they shall be sent shall be arranged from time to
time with the consent of Licensor. The length of visit of the said qualified
specialists shall be limited in each case to such times as the parties shall
first agree is necessary for their instruction. Such qualified specialists shall
at all times remain in the employment of Licensee.


(b) Licensor shall assist Licensee in preparing the factory layout and plant
facilities for the manufacture of the Products in the Licensed Territory, and
from time to time during the life of this Agreement shall send at Licensee’s
request and within a reasonable time thereafter such of its technicians as may
be available to assist Licensee in preparing the factory layout and plant
facilities for the manufacture of the Products in the Licensed Territory, and to
instruct Licensee in the use and application of the secret processes,
intellectual property rights and knowhow to the manufacture of the Products.
Such technicians shall remain at the disposal of Licensee for such period or
periods as Licensor shall deem necessary.


(c) Licensee shall pay for the services of the technicians supplied by Licensor
in accordance with Paragraph (b) of this Article at the rate of U.S. $1,500 per
day or part thereof from the time of the departure of such technicians from
Phoenix, Arizona until the time of their return thereto. Licensee shall likewise
pay and/or reimburse Licensor for all of the expenses of the said technicians in
providing the services as aforesaid, including all charges of traveling, and all
living costs incurred by such technicians during their absence from Phoenix,
Arizona in rendering the services in accordance with Paragraph (b) of this
Article.

 
2

--------------------------------------------------------------------------------

 

(d) Licensor shall supply Licensee with the Products in such quantities and upon
such terms as the parties shall agree pending the start-up of the Licensee=s
facilities for the manufacturing of the Products in the Licensed Territory.


Article IV: Development of Intellectual Property Rights and Know-How


(a) Licensor hereby agrees immediately to communicate to Licensee any
improvements, modification, further invention and design it may discover, make
or develop with respect to the secret processes, intellectual property rights or
know-how pertaining to the manufacture, use and sale of the Products, and shall
fully disclose to Licensee the nature and manner of applying and utilizing such
improvements, modifications, further inventions or designs.


(b) Licensee hereby agrees immediately to communicate to Licensor any
improvements, modification, further invention and design it may discover, make
or develop with respect to the secret processes, intellectual property rights or
know-how pertaining to the manufacture, use and sale of the Products, and shall
fully disclose to Licensor the nature and manner of applying and utilizing such
improvements, modifications, further inventions or designs.


(c) (i) If, during the life of this Agreement, Licensor shall discover, make or
develop any improvement, modification, further invention or design required to
be disclosed to Licensee as aforesaid, Licensor may at its own expense file
applications for letters patent in the United States, or take other necessary
legal steps to protect such improvements, modifications or further inventions as
it shall determine. Upon issuance of such letters patent or the acquisition of
such legal rights, Licensor shall thereupon grant to Licensee for the remaining
term of this Agreement, without additional charge or royalties, the right to
make, use and sell the Products under the said improvements, modifications,
further inventions or designs covered by the said letters patent or other legal
protection. The right so granted to Licensee shall be exclusive with respect to
the Licensed Territory.


(ii) If, during the life of this Agreement, Licensee shall wish to have patent
protection in countries other than the United States, Licensee shall report
those countries to Licensor and shall pre-pay Licensor the cost of securing
patents in those countries in Licensor’s name, after first receiving estimates
from Licensor.


(d) If, during the life of this Agreement, Licensee shall discover any
improvements, modifications, inventions or designs required to be disclosed as
aforesaid Licensee shall assign rights in those improvements, modifications,
inventions or designs to Licensor. Licensor shall thereupon grant to Licensee
for the remaining term of this Agreement, without additional charge, the
exclusive rights related to the improvements, modifications, inventions or
designs, under the terms of this Agreement.


(e) In the event that Licensee or any of its affiliated companies shall acquire
any technical information, data, processes, formulae or patent rights from third
parties pertaining to the manufacture, use or sale of the Products, Licensee
shall use its best efforts to secure the additional right to permit Licensor to
manufacture, use and sell under such technical information, data, processes and
patents.
 
3

--------------------------------------------------------------------------------



 
(f) The parties hereby agree that all renewal fees and the cost of all such
actions and things as may be necessary to maintain and keep effective the
letters patent referred to in this Article shall be borne by the Licensee who
has rights in the Licensed Territory under this Agreement.


(g) In the event of any action for infringement or institution of any
proceedings for the revocation of any industrial property rights of letters
patent owned by Licensor under which Licensee shall have been granted an
exclusive right to make, use and sell the Products, Licensee shall be
responsible, at its own expense and in its own name, to prosecute such actions
or defend such proceedings. Licensor shall, at its option, assist Licensee in
such actions or proceedings, and shall lend its name to such actions or
proceedings if required by Licensee. If Licensee shall elect not to bring any
action for infringement or defend any proceedings for the revocation of any
industrial property rights or letters patent as aforesaid, Licensor may bring
such action or defend such proceedings in its own name and recover its costs
from Licensee. Licensee shall assist Licensor in such actions or proceedings if
so requested, and shall lend its name to such actions or proceedings if
required.


Article V: Secrecy and Nondisclosure


(a) Licensee hereby agrees that, during the life of this Agreement and for a
period of five (5) years after its termination, it will hold secret and
confidential, will not disclose in any manner to any person or concern (except
to such of its sublicensees as are referred to in Article IX (b) and to such of
its employees as are required to use the information and only then under an
obligation of secrecy binding upon such sublicensees and employees), and will
not use except under and pursuant to this Agreement, any of the secret
processes, formulae or know-how pertaining to the manufacture, use or sale of
the Products which Licensee, its affiliated companies, sublicensees or any of
the officers, representative or employees of Licensee, its affiliated companies
or sublicensees may acquire from Licensor under and pursuant to this
Agreement.


(b) In the event that Licensee should grant any rights by sublicense to any of
its affiliated companies to manufacture, use or sell the Products in the
Licenses Territory in accordance with Article IX (b) hereof, Licensee shall
impose upon such sublicensee the same requirements of secrecy and nondisclosure
as are set forth in Paragraph (a) of this Article.


Article VI: Market Demands
[Intentionally Deleted]
Article VII: Marking and Quality Control


(a) All the Products sold by Licensee or others under this Agreement shall be
marked Single Crystal Technologies, Inc.”, “SCT” or “Microscint”. Licensor
reserves the right to control the use of “Single Crystal Technologies, Inc.”,
“SCT” or “Microscint” and the quality and specification of all the Products made
under this Agreement.

 
4

--------------------------------------------------------------------------------

 

(b) Licensor shall from time to time provide Licensee with specifications and
changesto Specifications as required.


(c) All the Products sold in the Licensed Territory shall be made to the
Specifications, Including sized, shape, thicknesses, composition, electronics,
surface preparation and coating.


(d) Licensee shall from time to time provide Licensor, at its request,
production samples of the Products made in the Licensed Territory in
intermediate and final conditions for inspection and testing by Licensor.


(e) Licensor shall report results of such tests and inspections to Licensee, and
any necessary changes to production shall be quickly accomplished.


(f) Out of Specification production the Products will be destroyed and certified
as destroyed by the manufacturer and by Licensee.


Article VIII: Compensation and Royalties


(a) Upon execution of this Agreement but not before $500,000 or more are raised
forLicensee capitalization, Licensee shall pay to Licensor the sum of Fifty
Thousand United States Dollars (US$50,000).


(b) In addition to the aforesaid payment, Licensee shall pay to Licensor
royalties insuch amounts as, after deduction of all taxes, shall be equal to up
to six percent (6%) of the net sales prices of such Products, as follows:


(i) 1.5% of the sales if the Licensee’s end product uses only one
Licensor’spatent;


(ii) 3% of the sales if the Licensee’s end product uses two Licensor’s patents;


(iii) 4.5% of the sales if the Licensee’s end product uses three Licensor’s
patents; and


(iv) 6% of the sales if the Licensees’ end product uses four or more Licensor’s
patents.


(c) In determining the quantities of the Products made, used or sold by Licensee
and its affiliated companies for purposes of computing the royalties payable to
Licensor in accordance with Paragraph (b) of this Article, no account shall be
taken of any Products manufactured and sold by Licensor (or by any licensee of
Licensor other than Licensee) to Licensee or its affiliated companies, and no
royalty shall be payable with respect thereto.


(d) As used above and throughout this Agreement, the term “net sales price”
shall mean the amount invoiced by Licensee or its affiliated companies to
unrelated third parties for the total number of the Products sold to such
unrelated third parties. Such amount shall not include any allowances to such
unrelated third parties, sales taxes or cost of packaging and packing. In the
event that Licensee or its affiliated companies shall sell or ship the Products
to related parties, it shall be deemed to have been sold at the net sales price
which would be charged if the said Products had been sold or offered for sale to
unrelated third parties in the same area.
 
5

--------------------------------------------------------------------------------



(e) If Licensee shall at any time grant any right by sublicense to any
affiliated company in any area in the Licensed Territory to manufacture the
Products in such area, Licensee shall require the affiliated company to pay
royalties to Licensor on the same basis as set forth in Paragraph (b) of this
Article. The quantity of the Products made, used or sold by such manufacturing
affiliated company shall be calculated separately for the purpose of computing
the amount of royalties payable by such affiliated company to Licensor on the
basis as set forth in Paragraph (b) of this Article, and such quantity shall not
be taken into account in calculating the annual quantity of the Products used or
sold by Licensee or its other affiliated companies for purposes of computing the
amount of royalties payable by Licensee in accordance with Paragraph


(b) of this Article.


(f) Licensee hereby agrees that payment of royalties shall be made with respect
to each calendar quarter and shall be made within thirty (30) days of the last
working day of March, June, September and December of each year with respect to
all Products used or sold by Licensee and its affiliated companies in the
calendar quarter ending on the said working day. All payments shall be in U.S.
dollars converted from any other currency at the official rate of exchange
prevailing at the close of the Exchange Market in New York City, New York,
U.S.A., on the last working day of the calendar quarter for which the said
payment is being made. Such payments shall be made to Licensor or to such bank
as Licensor shall designate from time to time, and shall be accompanied by a
written report showing the amount and details of the Products made, used and
sold by Licensee and its affiliated companies in the said calendar quarter.


(g) (i) Licensee agrees that it will at all times keep complete, separate and
accurate books of account containing a current record of all Products made, used
and sold by Licensee and its affiliated companies, and such books will be
maintained in sufficient detail to enable Licensor to ascertain the royalties
accruing and payable hereunder.


(ii) Licensee further agrees to permit Licensor or its authorized accredited
accounting agent to have access to said books of account at reasonable intervals
during business hours.


(iii)In the event that Licensee shall grant any rights hereunder to any
affiliated company by sublicense, it shall impose the same obligation on the
affiliated company with respect to maintaining books of account, and shall
require the said affiliated company to permit Licensor or its authorized agent
to have access to the said books of account at reasonable intervals during
business hours.


Article IX: Duration and Termination


(a) This Agreement shall continue in force until expiration of the last patent
for the Products.


(b) In the event of any of the following:

 
6

--------------------------------------------------------------------------------

 

(i) any breach of this agreement not cured within sixty (60) days after
notification thereof;


(ii) insolvency or bankruptcy of either party;


(iii) appointment of a trustee or receiver for either party; or


(iv) Licensee or any of its affiliated companies fails to commence production of
the Products in the Licensed Territory within a period of two (2) years from the
date of execution of this Agreement; then, and in addition to all other rights
and remedies which either party may have in law or equity, the party not in
default may at its option terminate this Agreement by written notice. Such
termination shall become effective on the date set forth in the said notice of
termination, but in no event shall it be earlier than sixty (60) days from the
date of mailing thereof. The waiver of the right of termination for any default
under this Agreement shall not constitute a waiver of the right to claim damages
for such default or the right to terminate for any subsequent default.


(c) Termination of this Agreement for any cause whatsoever shall not affect or
prevent payment of any and all royalties then due to Licensor from Licensee and
which would become due with respect to any sales of the Products in the
quarterly period in which termination occurs.


(d) On termination of this Agreement, Licensee hereby agrees that it will not,
either directly or through any of its affiliated companies, licensees or
sublicensees, use or employ for a period of five (5) years any of the secret
processes, formulae or know-how acquired from Licensor in the manufacture, use
or sale of the Products in or outside of the Licensed Territory. In the event
Licensee shall assign transfer, license or sublicense any rights with respect to
the manufacture, use or sale of the Products, it shall impose the same condition
upon its assignees, transferees, licensees or sublicensees with respect to not
using or employing any of the secret processes, formulae or know-how acquired
from Licensor for the same period of five (5) years following the date of
termination of this Agreement.


Article X: Assignment and Sublicensing


(a) This Agreement is personal to the parties hereto and shall be binding upon
and inure solely to their benefit. Any assignment of the rights of obligations
hereunder by either of the parties, whether in whole or in part, shall only be
made with the prior written consent of the other party. Any attempted assignment
not made in accordance with the provisions of this Paragraph (a) shall be void
and of no effect.


(b) Subject to Article V (b) hereof, Licensee shall be free to sublicense its
affiliated companies any of the rights granted to it by Licensor under Article
II hereof, provided that no new or additional sublicenses of such affiliated
companies shall be agreed or executed for a period of five (5) years following
the termination of this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
Article XI: Unforseen Occurrences

Neither party to this Agreement shall be held responsible for the damages caused
by any delay or failure to perform under this Agreement which are the result of
any happenings or events which could not have been reasonably avoided. Such
happenings or events shall include, but shall not be limited to, fire; flood;
explosion; action of the elements; acts of God; accidents; epidemics; strikes,
lockouts or other labor trouble or shortage; inability to obtain or shortage of
material, equipment or transportation; insurrections, riots or other civil
commotion; war, enemy action, acts, demands or requirements of laws or of
Governments.


Article XII: Notice


(a) All notices, requests, demands and other communications under this Agreement
or in connection therewith shall be given to or made upon the respective parties
hereto as follows:


To Licensor at:
Single Crystal Technologies, Inc.
4952 East Encanto Street, Mesa, AZ 85205


To Licensee at:
 CRC Crystal Research Corporation
4952 East Encanto Street, Mesa, AZ 85205


or to such other address and to the attention of such other officers or persons
as each of the parties hereto may specify by notice in writing to the other.


(b) All notices, requests, demands and other communication given or made in
accordance with the provisions of this Agreement shall be in writing, shall by
given either by registered air mail or by cable, and if received shall be deemed
to have been given when deposited in the United States mail, as the case may be,
postage prepaid, or in the case of notices delivered by cable, courier or
facsimile, when delivered to the office of a party addressed as specified in
Subparagraph (a) of this paragraph.


Article XIII: Dispute Resolution


In the event of any dispute, difference or question arising between the parties
in connection with this Agreement, the construction thereof, or the rights,
duties or liabilities of either party, the matter of difference shall be settled
first by meaningful face-to-face discussions between the parties or, if not so
settled, second by non binding mediation lasting no more than half a day or, if
not so settled, third by binding arbitration by a single arbitrator nominated
and agreed upon by both parties. If the parties cannot agree upon the identity
of the single arbitrator within one (1) month after the first demand for
arbitration has been made, an arbitrator shall be randomly selected from any
recognized list of arbitrators. Any arbitrator shall agree to serve with full
powers to compel the production of documents and things and the attendance of
witnesses, to conduct a hearing lasting no more than two days within one month
of appointment, and to render a written decision with an opinion within two
weeks of the hearing, with the sole purpose of achieving a speedy, just and
inexpensive conclusion. A court having jurisdiction over either or both of the
parties, may enter judgement on the award and may issue exception thereof. All
costs of the said arbitration shall be borne equally by the parties hereto.

 
8

--------------------------------------------------------------------------------


 
Article XIV: Construction and Interpretation


(a) It is agreed that this Agreement along with the Agreement provided for in
Article VI (a) supersede all documents or arrangements previously concluded by
the parties, and evidences the entire Agreement of the parties hereto. This
Agreement cannot be changed, modified or supplemented except in writing signed
by the properly authorized executive officials of both of the parties hereto.


(b) This Agreement shall be deemed to be a contract make under the laws of
Arizona, and for all purposes shall be construed exclusively in accordance with
such laws. The parties hereby agree that the District Court of the District of
Arizona shall be competent court to adjudicate any disputes arising out of the
Agreement which are not settled in accordance with the procedure set forth in
Article XI, and the parties agree to submit themselves to the jurisdiction of
the said District Court.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized representatives on the day and year set forth above.


Single Crystal Technologies, Inc., LICENSOR

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------